Cite as 2022 Ark. 222
                  SUPREME COURT OF ARKANSAS

                                               Opinion Delivered December   15, 2022
 IN RE CLIENT SECURITY FUND
 COMMITTEE




                                       PER CURIAM

       The court appoints Sydney Rasch, Esq., of North Little Rock, Second Congressional

District, to the Client Security Fund Committee for a term expiring on July 31, 2027. The

court appreciates Ms. Rasch’s willingness to serve on this important committee.

       Kandice A. Bell, Esq., of White Hall, Third Congressional District, is reappointed to

the Client Security Fund Committee for a five-year term expiring on July 31, 2027. The

court thanks Ms. Bell for her continued service.